Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 1 of 34




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLORADO

 MARC JOSEPH, Individually and On Behalf of         Case No.
 All Others Similarly Situated,
                                                    CLASS ACTION COMPLAINT FOR
        Plaintiff,                                  VIOLATION OF THE FEDERAL
                                                    SECURITIES LAWS
        v.
                                                    JURY TRIAL DEMANDED
 LIBERTY OILFIELD SERVICES INC.,
 CHRISTOPHER A. WRIGHT, MICHAEL                     CLASS ACTION
 STOCK, CARY D. STEINBECK, WILLIAM
 F. KIMBLE, PETER A. DEA, N. JOHN
 LANCASTER, JR., BRETT STAFFIERI, KEN
 BABCOCK, JESAL SHAH, MORGAN
 STANLEY & CO. LLC, GOLDMAN SACHS
 & CO. LLC, WELLS FARGO SECURITIES,
 LLC, CITIGROUP GLOBAL MARKETS
 INC., J.P. MORGAN SECURITIES LLC,
 EVERCORE GROUP L.L.C., PIPER
 SANDLER & CO., TUDOR, PICKERING,
 HOLT & CO. SECURITIES, LLC,
 HOULIHAN LOKEY CAPITAL, INC.,
 INTREPID PARTNERS, LLC, PETRIE
 PARTNERS SECURITIES, LLC, SUNTRUST
 ROBINSON HUMPHREY, INC., RIC
 ENERGY IV DIRECT PARTNERSHIP, L.P.,
 and RIC IV LIBERTY HOLDINGS, L.P.,

        Defendants.


       Plaintiff Marc Joseph (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, alleges the following based upon

personal knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to

all other matters based on the investigation conducted by and through Plaintiff’s attorneys, which

included, among other things, a review of U.S. Securities and Exchange Commission (“SEC”)

filings by Liberty Oilfield Services, Inc. ("Liberty Oilfield" or the “Company”), as well as media



                                                1
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 2 of 34




and analyst reports about the Company and Company press releases. Plaintiff believes that

substantial additional evidentiary support will exist for the allegations set forth herein.

                                  NATURE OF THE ACTION

       1.      Plaintiff brings this securities class action on behalf of persons who purchased or

otherwise acquired Liberty Oilfield’s securities pursuant and/or traceable to the registration

statement and related prospectus (collectively, the “Registration Statement”) issued in

connection with Liberty Oilfield’s January 17, 2018 initial public offering (the “IPO” or

“Offering”), seeking to recover compensable damages caused by Defendants’ violations of the

Securities Act of 1933 (the “Securities Act”).

       2.      In January 2018, Defendants held the IPO, issuing approximately 14.6 million of

Liberty Oilfield Class A stock to the investing public at $17.00 per share, pursuant to the

Registration Statement.

       3.      By the commencement of this action, Liberty Oilfield’s shares trade significantly

below its IPO price. As a result, investors were damaged.

                                 JURISDICTION AND VENUE

       4.      The claims alleged herein arise under and pursuant to Sections 11, 12(a)(2) and 15

of the Securities Act, 15 U.S.C. §§77k, 771(a)(2) and 77o.

       5.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §1331 and Section 22 of the Securities Act (15 U.S.C. §77v).

       6.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and §22(a) of the

Securities Act (15 U.S.C. §77v(a)) as the alleged misstatements entered and subsequent damages



                                                  2
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 3 of 34




took place within this judicial district. The Company is also headquartered in this judicial

district.

        7.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and

the facilities of a national securities exchange. Defendants disseminated the statements alleged to

be false and misleading herein into this District, and Defendants solicited purchasers of Liberty

Oilfield securities in this District.

                                                PARTIES
        8.       Plaintiff, as set forth in the accompanying certification incorporated by reference

herein, purchased Liberty Oilfield securities pursuant and/or traceable to the IPO and was

damaged thereby.

        9.      Defendant Liberty Oilfield is a holding company with membership interests in

Liberty Oilfield Services New HoldCo LLC ("Liberty LLC"). Through Liberty LLC, the

Company provides hydraulic fracturing services and goods to onshore oil and natural gas

exploration and production companies in North America. Defendant Liberty Oilfield is

incorporated in Delaware and maintains its principal executive offices at 950 17th Street, Suite

2400, Denver, Colorado 80202. Liberty Oilfield’s shares are listed on the New York Stock

Exchange (“NYSE”) under the ticker symbol “LBRT.”

        10.     Defendant Christopher A. Wright (“Wright”) is, and was at the time of the IPO,

the Company’s Chief Executive Officer (“CEO”) and has been the Chairman of the Company’s




                                                 3
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 4 of 34




Board of Directors since at least March 2018. Defendant Wright reviewed, contributed to, and

signed the Registration Statement.

       11.    Defendant Michael Stock (“Stock”) is, and was at the time of the IPO, the

Company’s Chief Financial Officer (“CFO”) and was a Director of the Company from February

2017 to January 2018.

       12.    Defendant Cary D. Steinbeck (“Steinbeck”) has been a Director of the Company

since January 2018. Defendant Steinbeck reviewed and contributed to the Registration

Statement and is identified therein as an incoming director nominee.

       13.    Defendant William F. Kimble (“Kimble”) has been a Director of the Company

since January 2018. Defendant Kimble reviewed and contributed to the Registration

Statement and is identified therein as an incoming director nominee.

       14.    Defendant Peter A. Dea (“Dea”) has been a Director of the Company since

January 2018. Defendant Dea reviewed and contributed to the Registration Statement and is

identified therein as an incoming director nominee.

       15.    Defendant N. John Lancaster, Jr. (“Lancaster”) is a Liberty Oilfield Director and

has been since January 2018, and is a Partner at Riverstone Holdings LLC ("Riverstone"), a

private equity firm, and has been since at least February 2017. Riverstone nominated Defendant

Lancaster to Liberty Oilfield's Board pursuant to a Stockholders' Agreement in which the

Company and Defendant RIC Direct (defined below) are parties. Defendant Lancaster reviewed

and contributed to the Registration Statement and is identified therein as an incoming director

nominee.




                                              4
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 5 of 34




       16.    Defendant Brett Staffieri (“Staffieri”) is a Liberty Oilfield Director and has been

since January 2018, and is a Partner at Riverstone and has been since at least August 2019.

Defendant Staffieri was also a Managing Director at Riverstone from 2014 to at least March

2019. Riverstone nominated Defendant Staffieri to Liberty Oilfield's Board pursuant to a

Stockholders' Agreement in which the Company and Defendant RIC Direct are parties.

Defendant Staffieri reviewed and contributed to the Registration Statement and is identified

therein as an incoming director nominee.

       17.    Defendant Ken Babcock (“Babcock”) is a Liberty Oilfield Director and has been

since January 2018, and the Chief Executive Officer of Abaco Energy Technologies LLC, a

company formed by Riverstone, and has been since at least October 2013. Riverstone nominated

Defendant Babcock to Liberty Oilfield's Board pursuant to a Stockholders' Agreement in which

the Company and Defendant RIC Direct are parties. Defendant Babcock reviewed and

contributed to the Registration Statement and is identified therein as an incoming director

nominee.

       18.    Defendant Jesal Shah (“Shah”) is a Liberty Oilfield Director and has been since

January 2018, and a Principal at Riverstone and has been since at least March 2019. Defendant

Shah was also a Vice President at Riverstone from at least May 2017 to at least February 2019

and has held other various positions at Riverstone since joining that company in 2010.

Riverstone nominated Defendant Shah to Liberty Oilfield's Board pursuant to a Stockholders'

Agreement in which the Company and Defendant RIC Direct are parties. Defendant Shah

reviewed and contributed to the Registration Statement and is identified therein as an incoming

director nominee.


                                               5
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 6 of 34




         19.   The Defendants named in ¶¶ 10-18 are referred to herein as the “Individual

Defendants.” The Individual Defendants signed the Registration Statement, solicited the

investing public to purchase securities issued pursuant thereto, hired and assisted the

underwriters, planned and contributed to the IPO and Registration Statement, and attended road

shows and other promotions to meet with and present favorable information to potential Liberty

Oilfield investors, all motivated by their own and the Company’s financial interests.

         20.   Defendant Morgan Stanley & Co. LLC (“Morgan Stanley”) is an investment

banking firm that acted as an underwriter of Liberty Oilfield’s IPO, helping to draft and

disseminate the IPO documents. Morgan Stanley’s address is 1585 Broadway, New York, NY

10019.

         21.   Defendant Goldman Sachs & Co. LLC (“Goldman Sachs”) is an investment

banking firm that acted as an underwriter of Liberty Oilfield’s IPO, helping to draft and

disseminate the IPO documents. Goldman Sachs’ address is 200 West Street, New York, NY

10282.

         22.   Defendant Wells Fargo Securities, LLC (“Wells Fargo”) is an investment banking

firm that acted as an underwriter of Liberty Oilfield’s IPO, helping to draft and disseminate the

IPO documents. Wells Fargo’s address is 550 South Tryon Street, 6th Floor, Charlotte, NC

28202.

         23.   Defendant Citigroup Global Markets INC (“Citigroup”) is an investment banking

firm that acted as an underwriter of Liberty Oilfield’s IPO, helping to draft and disseminate the

IPO documents. Citigroup’s address is 388 Greenwich Street, Tower Building, New York, NY

10013.


                                                6
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 7 of 34




       24.    Defendant J.P. Morgan Securities LLC (“J.P. Morgan”) is an investment banking

firm that acted as an underwriter of Liberty Oilfield’s IPO, helping to draft and disseminate the

IPO documents. J.P. Morgan’s address is 383 Madison Avenue, New York, NY 10017.

       25.    Defendant Evercore Group L.L.C. (“Evercore”) is an investment banking firm

that acted as an underwriter of Liberty Oilfield’s IPO, helping to draft and disseminate the IPO

documents. Evercore’s address is 55 East 52nd Street, New York, NY 10055.

       26.    Defendant Piper Sandler & Co. (F/K/A Piper Jaffray & Co.) (“Piper Sandler”) is

an investment banking firm that acted as an underwriter of Liberty Oilfield’s IPO, helping to

draft and disseminate the IPO documents. Piper Sandler’s address is 800 Nicollet Mall,

Minneapolis, MN 55402.

       27.    Defendant Tudor, Pickering, Holt & Co. Securities, LLC (F/K/A Tudor,

Pickering, Holt & Co. Securities, Inc.) (“TPH”) is an investment banking firm that acted as an

underwriter of Liberty Oilfield’s IPO, helping to draft and disseminate the IPO documents.

TPH’s address is 1111 Bagby, Suite 4900, Houston, TX 77002.

       28.    Defendant Houlihan Lokey Capital, Inc. (“Houlihan Lokey”) is an investment

banking firm that acted as an underwriter of Liberty Oilfield’s IPO, helping to draft and

disseminate the IPO documents. Houlihan Lokey’s address is 10250 Constellation Boulevard,

5th Floor, Los Angeles, CA 90067.

       29.    Defendant Intrepid Partners, LLC (“Intrepid”) is an investment banking firm that

acted as an underwriter of Liberty Oilfield’s IPO, helping to draft and disseminate the IPO

documents. Intrepid’s address is 540 Madison Avenue, 25th Floor, New York, NY 10022.




                                               7
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 8 of 34




         30.   Defendant Petrie Partners Securities, LLC (“Petrie Partners”) is an investment

banking firm that acted as an underwriter of Liberty Oilfield’s IPO, helping to draft and

disseminate the IPO documents. Petrie Partners’s address is 1144 15th Street, Denver, CO

80202.

         31.   Defendant SunTrust Robinson Humphrey, Inc. (“SunTrust”) is an investment

banking firm that acted as an underwriter of Liberty Oilfield’s IPO, helping to draft and

disseminate the IPO documents. SunTrust’s address is 3333 Peachtree Road, N.E. Atlanta

Financial Center, South Tower, 9th Floor Atlanta, GA 30326.

         32.   Defendants Morgan Stanley, Goldman Sachs, Wells Fargo, Citigroup, J.P.

Morgan, Evercore, Piper Sandler, TPH, Houlihan Lokey, Intrepid, Petrie, and SunTrust are

referred to herein as the “Underwriter Defendants.”

         33.   Pursuant to the Securities Act, the Underwriter Defendants are liable for the false

and misleading statements in the Registration Statement as follows:

         (a)   The Underwriter Defendants are investment banking houses that specialize in,

among other things, underwriting public offerings of securities. They served as the underwriters

of the IPO and shared millions of dollars in fees collectively. The Underwriter Defendants

arranged a multi-city roadshow prior to the IPO during which they, and representatives from

Liberty Oilfield, met with potential investors and presented highly favorable information about

the Company, its operations and its financial prospects.

         (b)   The Underwriter Defendants also demanded and obtained an agreement from

Liberty Oilfield and the Individual Defendants that Liberty Oilfield would indemnify and hold

the Underwriter Defendants harmless from any liability under the federal securities laws.


                                                8
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 9 of 34




        (c)     Representatives of the Underwriter Defendants also assisted Liberty Oilfield and

the Individual Defendants in planning the IPO, and purportedly conducted an adequate and

reasonable investigation into the business and operations of Liberty Oilfield, an undertaking

known as a “due diligence” investigation. The due diligence investigation was required of the

Underwriter Defendants in order to engage in the IPO. During the course of their “due

diligence,” the Underwriter Defendants had continual access to internal, confidential, current

corporate information concerning Liberty Oilfield’s most up-to-date operational and financial

results and prospects.

        (d)     In addition to availing themselves of virtually unlimited access to internal

corporate documents, agents of the Underwriter Defendants met with Liberty Oilfield’s lawyers,

management and top executives and engaged in “drafting sessions.” During these sessions,

understandings were reached as to: (i) the strategy to best accomplish the IPO; (ii) the terms of

the IPO, including the price at which Liberty Oilfield securities would be sold; (iii) the language

to be used in the Registration Statement; what disclosures about Liberty Oilfield would be made

in the Registration Statement; and (iv) what responses would be made to the SEC in connection

with its review of the Registration Statement. As a result of those constant contacts and

communications between the Underwriter Defendants’ representatives and Liberty Oilfield’s

management and top executives, the Underwriter Defendants knew of, or in the exercise of

reasonable care should have known of, Liberty Oilfield’s existing problems as detailed herein.

        (e)     The Underwriter Defendants caused the Registration Statement to be filed with

the SEC and declared effective in connection with the offers and sales of securities registered

thereby, including those to Plaintiff and the other members of the Class.


                                                9
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 10 of 34




       34.     RIC Energy IV Direct Partnership, L.P. ("RIC Direct") is an investment

partnership managed by its general partner, Riverstone/Carlyle Energy Partners IV, L.P.,

through its general partner, RIC Energy GP IV, LLC.

       35.     RIC IV Liberty Holdings, L.P. ("RIC Liberty") is an investment partnership

managed by its general partner, Riverstone/Carlyle Energy Partners IV, L.P., through its

general partner, RIC Energy GP IV, LLC.

       36.     Defendants RIC Direct and RIC Liberty are referred to herein as the

“Riverstone Defendants.” The Riverstone Defendants are affiliates of Riverstone. Immediately

prior to the IPO, the Riverstone Defendants beneficially owned a 49.7% membership

interest in Liberty LLC. Defendant RIC Direct sold 300,541 Liberty Oilfield shares in the

IPO.

       37.     In connection with the closing of the IPO, on January 17, 2018, the Company

and RIC Direct, among others, entered into a Stockholders' Agreement concerning the right

to designate a number of nominees to the Board based on the percentage of beneficial

ownership of Common A and Class B stock held by Riverstone and its affiliates. Pursuant to

the Stockholders' Agreement, Riverstone and its affiliates had the right to appoint five

directors to the Board at the time of the IPO. Riverstone and its affiliates nominated

Defendants Lancaster, Staffieri, Babcock, and Shah, four out of nine directors.

       38.     Liberty Oilfield, the Individual Defendants, the Underwriter Defendants, and the

Riverstone Defendants are referred to collectively as “Defendants.”




                                               10
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 11 of 34




                               SUBSTANTIVE ALLEGATIONS

                                    Background Information

        39.     Liberty Oilfield purports to be a provider of hydraulic fracturing services to

onshore oil and natural gas exploration and production ("E&P") companies in North America. It

provides services primarily in the Permian Basin, the Eagle Ford Shale, the Denver-Julesburg

Basin, the Williston Basin, the San Juan Basin, and the Powder River Basin.

        40.     The Company faces substantial competition within its industry, competition that

intensified leading up to the Company's IPO in January 2018. According to a January 25, 2018

Houston Chronicle article titled, "Sand, Water, and Horsepower: Welcome to the Year of the

Fracker," the ratio of fracking fleets to drilling rigs nearly doubled. In 2014, there was one fleet

for every four rigs. By the beginning of 2018, that number increased to one fleet for every two

rigs.

        41.     According to a March 2018 S&P Global Market Intelligence article, Moody's

January 2, 2018 note to clients stated that pricing in the market would not improve until the

"oversupplied oilfield services markets align more closely with demand." A Bernstein analyst

wrote in a March 8, 2018 note to clients that "the biggest risk to the pressure pumping market is

supply discipline (or lack thereof). Discipline is the name of the game for continued pricing

gains in this fragmented, low-barriers to entry market.”

        42.     The Company, and its competitors, however, did not exercise supply discipline.

By the time of the IPO, the market for fracking services was oversupplied, an oversupply that

was being exasperated by technological advances that lessened the need for fleets.

        43.     The contracts the Company enters into with its customers are up to a year long.

                                                11
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 12 of 34




Thus, while the contracts may provide some flexibility in terms of pricing, Liberty Oilfield

would mostly notice the effect of the oversupply as it enters into new contracts. That is because,

as explained in the Registration Statement, "[t]he Company's contractual agreements with its

customers provide fixed and determinable rates for individual fracturing stages and volumes of

materials utilized per stage."

              Liberty Oilfield’s False and/or Misleading Registration Statement

        44.      On February 14, 2017, Liberty Oilfield filed with the SEC a registration

statement on Form F-1 which in combination with subsequent amendments on Forms F-1/A and

filed pursuant to Rule 424(b)(4), would be used for the IPO.

        45.     On January 16, 2018, Liberty Oilfield filed with the SEC the final prospectus for

the IPO of common stock on Form 424B4 (the “Prospectus”), which forms part of the

Registration Statement. In the IPO, Liberty Oilfield sold 14.6 million shares at $17.00 per share.

The Company received gross proceeds of approximately of $220.4 million in offering proceeds,

after deducting $23.4 million of underwriting discounts, commissions, and other costs.

        46.      The Registration Statement was negligently prepared and, as a result, contained

untrue statements of material facts or omitted to state other facts necessary to make the

statements made not misleading, and was not prepared in accordance with the rules and

regulations governing its preparation.

        47.     Under applicable SEC rules and regulations, the Registration Statement was

required to disclose known trends, events or uncertainties that were having, and were reasonably

likely to have, an impact on the Company’s continuing operations.

        48.     In the Registration Statement Liberty Oilfield claimed that the fracking


                                               12
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 13 of 34




industry’s downturn from 2014 through 2016 led to a supposed decrease in competition, as

competitors filed for bankruptcy or other debt restructuring. The Registration Statement also

claimed that Liberty Oilfield's technological ability and expertise will position it well

against competitors. It also stated that "greater rig efficiencies" would push more demand to

the Company and the market overall. In particular, the Registration Statement claimed:

       While our industry experienced a significant downturn from late 2014 through the
       first half of 2016, we significantly increased our capacity while maintaining full
       utilization. We performed approximately 50% more hydraulic fracturing stages in
       2015 than in 2014 and approximately 20% more hydraulic fracturing stages in
       2016 than in 2015. This trend has continued into 2017. During the downturn, total
       U.S. marketable fracturing capacity declined between 40% and 60%. In contrast,
       over 95% of our capacity was active and deployed during this period. We believe
       our utilization reflects the strong partnerships we have built with our customers
       and we believe these partnerships will continue to support the demand for our
       services as we deploy two new fleets and one previously acquired fleet that we are
       currently upgrading to our specifications by the second quarter of 2018.

                                          *        *      *

       Overall demand and pricing for hydraulic fracturing services in North America
       has declined from their highs in late 2014 as a result of the downturn in
       hydrocarbon prices and the corresponding decline in E&P activity. While the
       pricing for our hydraulic fracturing services declined substantially, negatively
       affecting our revenue per average active HHP, and has not returned to its 2014
       highs, the industry witnessed an increase in demand for these services beginning
       in the third quarter of 2016 and continuing into 2017 as hydrocarbon prices have
       recovered somewhat, and we are currently experiencing price increases and
       increases in our revenue per average active HHP. We expect this demand to
       continue to increase as E&P companies increase drilling and completion
       activities. According to Baker Hughes Incorporated’s (“Baker Hughes”) North
       American Rig Count, the number of active total rigs in the United States reached
       a low of 404, as reported on May 27, 2016, but has since increased by more than
       130% to 931 active rigs as reported on December 8, 2017. If hydrocarbon prices
       stabilize at current levels or rise further, we expect to see further increased drilling
       and completion activity in the basins in which we operate. Should hydrocarbon
       prices decrease, our pricing and revenue per average active HHP may decrease
       due to lower demand for our services, negatively affecting our liquidity and
       financial condition. Please see “Risk Factors—Risks Related to Our Business—
       Our business depends on domestic capital spending by the oil and natural gas

                                                 13
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 14 of 34




      industry, and reductions in capital spending could have a material adverse effect
      on our liquidity, results of operations and financial condition” and
      “Management’s Discussion and Analysis of Financial Condition and Results of
      Operations—How We Evaluate Our Operations.”

      In addition to increased industry activity levels, we expect to benefit from
      increased horizontal drilling as well as other long-term macro industry trends that
      improve drilling economics such as (i) greater rig efficiencies that result in more
      wells drilled per rig in a given period and (ii) increased complexity and service
      intensity of well completions, including longer wellbore laterals, more and larger
      fracturing stages and higher proppant usage per well.

      These industry trends will directly benefit hydraulic fracturing companies like us
      that have the expertise and technological ability to execute increasingly complex
      and intense well completions. Given the improved returns that E&P companies
      have reported for new well completions, we expect these industry trends to
      continue.

      We believe industry contraction and the resulting reduction in total U.S.
      marketable fracturing capacity since late 2014 will benefit us as industry demand
      increases. Industry sources report this capacity has declined between 40% and
      60% from its peak of approximately 17 million HHP in 2014 and approximately
      75% of this capacity is currently active and deployed. A number of our
      competitors have filed for bankruptcy or have otherwise undergone substantial
      debt restructuring, significantly reducing available capital and their ability to
      quickly redeploy fleets. In contrast, our rigorous preventive maintenance program,
      in addition to scheduled and in-process fleet additions and upgrades, has
      positioned us well to benefit from improving market dynamics. During the recent
      downturn, many oilfield service companies significantly reduced their employee
      headcounts, which will constrain their ability to quickly reactivate fleets. Over the
      same period, we retained our high quality and experienced employees, did not
      conduct lay offs and substantially increased our workforce.

                                        *       *      *

      Further, Coras Oilfield Research (“Coras”) reports that the amount of proppant
      used per horizontal well has grown from six million pounds per well in 2014 to
      over ten million pounds per well in 2016. Our services are essential to the
      development of oil and natural gas wells in the major shale plays that we serve
      in the United States. As a result of these trends of increased activity and
      intensity, the prices we are able to charge for our hydraulic fracturing services
      have begun to recover and we expect further price strengthening.

      (Emphasis added.)

                                               14
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 15 of 34




        49.     The Registration Statement also claimed the following regarding the

tightening of the fracking services market since the downturn in 2014:


       Tightening of Supply in the Hydraulic Fracturing Services Market

       Due to the significant maintenance required as a result of increasing service
       intensity, the potential cost to redeploy older, idle fleets has significantly
       increased. These costs depend on the level of previous use and preventive
       maintenance spending, as well as the amount of time spent idle.

       We believe industry contraction and the resulting reduction in total U.S.
       marketable fracturing capacity since late 2014 benefits us as industry demand
       increases. Industry sources report this capacity has declined between 40% and
       60% from its peak of approximately 17 million HHP in 2014 and approximately
       75% of this capacity is currently active. A number of our competitors have filed
       for bankruptcy or have otherwise undergone substantial debt restructuring,
       significantly reducing available capital and their ability to quickly redeploy fleets.
       In contrast, our rigorous preventive maintenance program, in addition to
       scheduled and in-process fleet additions and upgrades, has positioned us well to
       benefit from improving market dynamics. During the recent downturn, many
       oilfield service companies significantly reduced their employee headcounts,
       which will constrain their ability to quickly reactive fleets. Over the same period,
       we retained our high quality and experienced employees, did not conduct lay offs
       and substantially increased our workforce.

       Because demand for new equipment exceeds active supply, we believe that
       pricing power has begun to return to the broader oilfield services sector as well
       as the hydraulic fracturing industry. We are currently experiencing price
       increases, and believe that this trend will continue.

       (Emphasis added.)

        50.     The Registration Statement contained a section discussing Liberty Oilfield's

recent trends and outlook. This section reiterated the earlier described false and misleading

statements about demand of the Company's services increasing and competition decreasing,

stating in pertinent part:

       These industry trends will directly benefit hydraulic fracturing companies like

                                                15
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 16 of 34




       us that have the expertise and technological ability to execute increasingly
       complex and intense well completions. Given the improved returns that E&P
       companies have reported for new well completions, we expect these industry
       trends to continue.

       We believe industry contraction and the resulting reduction in total U.S.
       marketable fracturing capacity since late 2014 will benefit us as industry
       demand increases. Industry sources report this capacity has declined between
       40% and 60% from its peak of approximately 17 million HHP in 2014 and
       approximately 75% of this capacity is currently active and deployed. A number of
       our competitors have filed for bankruptcy or have otherwise undergone
       substantial debt restructuring, significantly reducing available capital and their
       ability to quickly redeploy fleets. In contrast, our rigorous preventive maintenance
       program, in addition to scheduled and in-process fleet additions and upgrades, has
       positioned us well to benefit from improving market dynamics. During the
       recent downturn, many oilfield service companies have significantly reduced
       their employee headcounts, which will constrain their ability to quickly
       reactivate fleets. Over the same period, we retained our high quality and
       experienced employees, did not conduct lay offs and substantially increased our
       workforce.

       (Emphasis added.)

        51.     Rather than disclose the known adverse historical facts, the Registration

Statement provided boilerplate risk statements about potential contingent future issues that

may occur. While these risk statements acknowledged the material importance to investors

of industry conditions, the risk disclosures themselves were materially misleading because

they failed to disclose the oversupply currently in the market. The Registration Statement

stated, in pertinent part:

       Industry conditions are influenced by numerous factors over which we have
       no control, including:

                                        *       *      *

       . . . the supply of and demand for hydraulic fracturing and equipment in the
       United States[.]

        52.     The Registration Statement also discussed the competition the Company

                                               16
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 17 of 34




faced. However, these risk disclosures were in the form of losing market share, not that the

oversupply of fracking services companies would lead to glut that would push down the

price of Liberty Oilfield's services. In particular, the Registration Statement stated:


       We face intense competition that may cause us to lose market share and could
       negatively affect our ability to market our services and expand our operations.

       The oilfield services business is highly competitive. Some of our competitors
       have a broader geographic scope, greater financial and other resources, or other
       cost efficiencies. Additionally, there may be new companies that enter our
       business, or re-enter our business with significantly reduced indebtedness
       following emergence from bankruptcy, or our existing and potential customers
       may develop their own hydraulic fracturing business. Our ability to maintain
       current revenue and cash flows, and our ability to market our services and expand
       our operations, could be adversely affected by the activities of our competitors
       and our customers. If our competitors substantially increase the resources they
       devote to the development and marketing of competitive services or substantially
       decrease the prices at which they offer their services, we may be unable to
       effectively compete. All of these competitive pressures could have a material
       adverse effect on our business, results of operations and financial condition. Some
       of our larger competitors provide a broader range of services on a regional,
       national or worldwide basis. These companies may have a greater ability to
       continue oilfield service activities during periods of low commodity prices and to
       absorb the burden of present and future federal, state, local and other laws and
       regulations. Any inability to compete effectively with larger companies could
       have a material adverse impact on our financial condition and results of
       operations.

        53.    The Registration Statement also stated a risk that the Company's customers

could stop or reduce spending. However, this was presented in terms of these customers'

spending in 2014 and spending on exploration. It did not concern the reduction in spending

that would be created by an oversupply of fracking services companies. In particular, the

Registration Statement stated:

       Our business depends on domestic capital spending by the oil and natural gas
       industry, and reductions in capital spending could have a material adverse
       effect on our liquidity, results of operations and financial condition.

                                               17
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 18 of 34




          Our business is directly affected by our customers' capital spending to explore for,
          develop and produce oil and natural gas in the United States. The significant
          decline in oil and natural gas prices that began in late 2014 has caused a reduction
          in the exploration, development and production activities of most of our
          customers and their spending on our services. These cuts in spending have
          curtailed drilling programs, which has resulted in a reduction in the demand for
          our services as compared to activity levels in late 2014, as well as the prices we
          can charge. These reductions have negatively affected our revenue per average
          active HHP. In addition, certain of our customers could become unable to pay
          their vendors and service providers, including us, as a result of the decline in
          commodity prices. Reduced discovery rates of new oil and natural gas reserves in
          our areas of operation as a result of decreased capital spending may also have a
          negative long-term impact on our business, even in an environment of stronger oil
          and natural gas prices. Any of these conditions or events could adversely affect
          our operating results. If the recent recovery does not continue or our customers
          fail to further increase their capital spending, it could have a material adverse
          effect on our liquidity, results of operations and financial condition.

          54.     The Registration Statement also identified "technology advancements" as a

potential risk. The Company did so, however, in terms of losing market share or being at a

competitive disadvantage. It also claimed that new technology could make it easier for

larger companies to do their own fracking support services, i.e., "vertically integrate."

However, companies, were not vertically integrating. Rather, by the time of the IPO, that

new technology was creating increased efficiencies, lessening the need for Liberty Oilfield's

services, and increasing the oversupply of fracking services available on the market. The

risk disclosure failed to mention this actual trend. In particular, the Registration Statement

stated:

          Technology advancements in well service technologies, including those
          involving hydraulic fracturing, could have a material adverse effect on our
          business, financial condition and results of operations.

          The hydraulic fracturing industry is characterized by rapid and significant
          technological advancements and introductions of new products and services using
          new technologies. As competitors and others use or develop new technologies or

                                                  18
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 19 of 34




       technologies comparable to ours in the future, we may lose market share or be
       placed at a competitive disadvantage. Further, we may face competitive pressure
       to implement or acquire certain new technologies at a substantial cost. Some of
       our competitors may have greater financial, technical and personnel resources
       than we do, which may allow them to gain technological advantages or implement
       new technologies before we can. Additionally, we may be unable to implement
       new technologies or services at all, on a timely basis or at an acceptable cost. New
       technology could also make it easier for our customers to vertically integrate
       their operations, thereby reducing or eliminating the need for our services.
       Limits on our ability to effectively use or implement new technologies may have
       a material adverse effect on our business, financial condition and results of
       operations.

        55.     Item 303 of SEC Regulation S-K, 17 C.F.R. §229.303, requires disclosure of any

known events or uncertainties that had caused, or were reasonably likely to cause, Liberty

Oilfield's disclosed financial information not to be indicative of future results. The oversupply of

fracking services was likely to (and in fact did) materially and adversely affect Liberty Oilfield's

future results and prospects. The omitted material facts alleged herein were reasonably expected

to and did have an unfavorable impact on the Company's sales, revenues, and income from

continuing operations.

        56.     In addition, Item 105 of SEC Regulation S-K, 17 C.F.R. §229.105, requires, in

the "Risk Factors" section of the Registration Statement, a discussion of the most significant

factors that made the offering risky or speculative and that each risk factor adequately describe

the risk. Because the omitted material facts alleged herein were not disclosed, as well as the

consequent material adverse effects on the Company's future results and prospects, Defendants

violated Item 105.

        57.     The statements contained in ¶¶ 44-56 were materially false and/or misleading

because they misrepresented and failed to disclose the following adverse facts pertaining to the

Company’s business, operations and prospects, which were known to Defendants or recklessly

                                                19
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 20 of 34




disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

failed to disclose that: (1) there was an oversupply in the hydraulic fracturing services market;

(2) the Company's pricing power was weak; (3) the Company's services were not increasing and

its competition was not decreasing; and (4) as a result, Defendants’ statements about the

Company’s business, operations, and prospects were materially false and misleading and/or

lacked a reasonable basis at all relevant times.

        58.     On February 5, 2019, the Company announced its fourth quarter and full

year 2018 financial and operational results. The press release revealed disappointing

revenue and net income. In the press release, Liberty Oilfield claimed "fleet utilization" for

the quarter was "challenging." While it briefly mentioned the oversupply of frac fleets in the

market, the Company mainly blamed "last-minute decisions to defer completions in the

fourth quarter," which were caused by a drop in commodity prices. It also downplayed any

potential effect of the oversupply on the Company's services. The press release claimed that

demand was high for the Company's fleet, stating that "[w]orking in concert with customers,

Liberty continues to drive innovation and operational efficiency across [the] entire fleet.

This performance translates to strong demand for Liberty's high-efficiency fleets...."

Describing the lost projects as merely deferrals, the Company claimed that these projects

"provided Liberty a solid backdrop for utilization at the start of 2019.”

        59.     Also on February 5, 2019, during Liberty Oilfield's earnings conference call

held with analysts and investors, Defendant Wright highlighted the customer deferrals as the

cause of the Company's financial result softness and that these deferred projects would

prove "a solid backdrop for utilization at the start of 2019." In particular, Defendant Wright


                                                   20
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 21 of 34




stated:

          The fourth quarter of 2018 was challenging from a fleet utilization
          perspective. A number of customers made last minute decisions to defer
          completions in the fourth quarter due to a combination of capital budget and
          cash flow management decisions brought on in part by the rapid drop in the
          commodity price in November and December. While this was disruptive to
          our fourth quarter work calendar, we believe the focus of capital discipline by
          operators is ultimately a positive factor for the services industry as we move
          towards a sustainable production environment that could ultimately lead to
          less volatile activity levels and perhaps even a steadier commodity price.

          With these challenges, our fourth quarter revenue was $473 million, and net
          income was $34 million, or $0.27 per fully diluted share. Adjusted EBITDA
          for the quarter was $72 million, or $13 million per average active frac fleet on
          an annualized basis. Premium service quality, coupled with basin and
          customer diversity, provides the company the opportunity to continue
          generating strong returns on capital employed regardless of how the market
          unfolds in 2019.

          The fourth quarter customer project deferrals provided Liberty a solid
          backdrop for utilization at the start of 2019. In fact, in January, we pumped
          the highest monthly volume of sand in the company's history. We are
          currently projecting sequential revenue growth in the first quarter in the single
          digit percentage range and adjusted EBITDA to be approximately flat, as
          increased utilization is offset by pricing decreases.

          60.     During the same call, Defendant Stock explained that the disappointing

results were due to the one time deferrals, rather than the material oversupply trend. In

particular, Defendant Stock stated:


          As Chris mentioned, the fourth quarter was challenging from a customer
          scheduling perspective. Last-minute project deferrals due to companies
          managing to announce budgets and cash flow balancing caused a significant
          increase in white space on the calendar. Typically, we would have far more
          visibility into these schedule changes and therefore, be better able to fill these
          gaps.

          61.     On the same call, Defendant Wright furthered the impression that oversupply

was not a trend, that market participants acted quickly to curtain this oversupply, and that

                                                 21
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 22 of 34




some fleets there were idled due to the oversupply actually returned to the market. In

particular, Defendant Wright stated:

        [W]e hear stuff from our customers, we hear stuff in the - around the - in the
        bars. So what I'm going to get - give you is sort of a sense of what's going
        on. But in the broad sweep, last - from last summer, sort of the peak of
        activity level, and a very high peak it was, probably 20%, say 70, 80, 90
        frac fleets that were fracking last summer are not fracking today or were
        not - probably some of that - a few of them are back, but they weren't
        fracking in December.

        62.    On the same call, Defendant Wright further explained that demand for

Liberty Oilfield's services remained strong and "what bit [the Company] in the fourth

quarter" was the short-term deferrals. Further, Defendant Wright claimed that the price for

services had bottomed. In particular, he stated:

       So look, as we've said in the late summer, whatever, market's very strong, we
       saw some erosion in Q3 in activity level as we talked about on our last call.
       We saw a more significant erosion in Q4. And when there are these fleets that
       are pushed on the market and they're trying to get new work, that pushes
       pressure on pricing. So pricing, I don't know, from last fall or something,
       maybe pricing's declined by more than 10%. Half of that is a decrease in
       commodity prices. Think of the compression, for example, in sand prices.
       That's a plus for us, it's a plus for our customers. But maybe 5% of that is
       coming out of our variable margin. So that's - of course, that makes the
       market tougher. But activity level, we have these ­ schedule changes, they're
       normal for this industry. They happen all the time, but we usually know them
       with some advance. And as you've heard us say before, there's excess demand
       for Liberty. We can always move fleet somewhere else if we know a schedule
       changed. What bit us in the fourth quarter was very short notice changes in
       behavior that didn't allow us to redeploy those fleets or efficiently redeploy
       them. That hurts. Now that goes on in Q4. In Q1 today, every fleet, all 22
       fleets we have are fracking, as I'm talking to you today. And I'd say, we've
       got good reason to believe that will continue, that will continue as far out as
       we can see. I think we feel pretty good about fleet utilization this year even
       though the market is softer. We'll keep our fleets busy. We've been in very
       close communication with our customers. They're somewhat apologetic for
       the vagaries of this changing market, exiting the dot-com phase that
       sometimes makes very rapid decisions required, but pricing is compressed.

                                              22
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 23 of 34




       And Sean, I guess, to maybe your most important question, I would say,
       across our fleets today, they are all pretty close or roughly in line with leading
       edge pricing. I think the compression in pricing has probably mostly
       happened. I would suspect we're at a bottom.

       (Emphasis added.)

        63.     On the same call, Defendant Wright also claimed that the Company was

already near its peak output levels, levels reached before this supposed, momentary blip in

demand created mainly by customer deferrals. In particular, he stated:

       [Analyst:] Coming back to the activity outlook. I know that there's been
       several questions on this front, but I wanted to ask another one. Chris, you
       mentioned a full calendar as we go through 1Q and it sounds like into 2Q,
       does that mean there's line of sight to getting back to the mid-2018 rate of
       stages per fleet per month in 2Q or 3Q?

       [Defendant Wright:] Absolutely. I'd say we're there today or close to it. I
       mean, we're running 22 fleets and pumped record amount of sand in January.
       So I think, stage throughput and activity levels right now are good. We're
       winter so we're going to have disturbances, but boy so far winter has been
       very smooth. Winter has been very smooth.

        64.     In light of the statements described above, while Defendants briefly

mentioned oversupply, investors would believe that the oversupply would quickly correct

itself, if it had not done so already; that the oversupply would not constitute a trend, and if it

was, this trend would not materially affect the Company; and finally, that the trend was not

in existence at the time of the IPO or Registration Statement.

        65.     Despite Defendants' assurance, the following quarters' financial results

continued to note the oversupply of frac fleets materially weighing down Liberty Oilfield's

financial results. Defendants constantly mixed in positive news with these results, muddling

investor response.

        66.     On April 30, 2019, Liberty Oilfield issued a press release announcing its

                                               23
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 24 of 34




financial results for the first quarter of the 2019 fiscal year. The Company reported revenue

of $535 million and net income of $34 million. The press release noted that there was an

oversupply of staffed frac fleets that caused a drop in pricing. Liberty Oilfield estimated that

20% of the frac fleets that were active in the prior year were now idle or in the process of

being idled. Despite this sobering news, the Company's press release presented a rosy

picture of Liberty Oilfield's financials and the market, and the impression that the effects of

the oversupply in pricing had already worked its way through the system and pricing would

improve. The Company also announced a $100 million stock repurchase. In particular, the

press release stated:

       Entering the fourth quarter of 2018, there was an oversupply of staffed frac
       fleets in the market which, combined with the additional reduction in customer
       activity, led to a rapid reduction of pricing for frac services. These reductions
       worked their way through our fleet repricing negotiations from late fourth
       quarter 2018 into the middle of first quarter 2019. While there continues to
       be an oversupply of frac fleets in the market, we believe that roughly 20% of
       the frac fleets that were active in the summer of 2018 are now either idle or
       in the process of being idled. As supply of active frac equipment balances
       with demand we expect pricing to potentially improve later this year.

       (Emphasis added.)

        67.     On May 1, 2019, Liberty Oilfield held its earnings conference call with

analysts and investors. During call, Defendant Wright clarified that the cause of the decrease

in pricing was the oversupply of frac services, not commodity prices. At the same time, he

downplayed the long-term effect of this oversupply and that it had worked its way through

the market. In particular, Defendant Wright stated:

       [T]here was a lot of price resetting in Q4 or at the very beginning of Q1.
       Think of when the supply and - not just commodity prices falling rapidly,
       even more importantly, just supply and demand in the frac market. There's
       just way more fleets looking for frac work than there was demand for frac

                                              24
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 25 of 34




       work in Q4 but then at the end of Q4 and going into Q1, so you get the
       markets work, and so you get pricing response there. So yes, I would say a
       large part of the big reset already flowed through Q1, but the later ones and
       resets that were middle of Q1, there's a little bit of an impact from there. But a
       long way to say yes. You said it correctly.

                                        *       *      *

       So our guess is that the dominant driver and maybe the sole driver is lower
       supply. The market today is less oversupplied than it was 2 months ago and
       much less oversupplied than it was 4 months ago, so we're seeing supply
       removed from the market. With customers with lower budgets and aggressive
       production targets, it's critical to them to have high throughput, reliable,
       efficient operations. So maybe there's even a little bit of skew in there in that
       the pull on Liberty fleets right now is actually quite strong. We're - there are
       plenty of people we like, we know, we'd like to work for - we don't have the
       capacity for today.

       (Emphasis added.)


       68.    On July 30, 2019, Liberty Oilfield issued a press release announcing its financial

results for the second quarter of the 2019 fiscal year. The Company reported revenue of$542

million, slightly up from the previous quarter, and net income of $41 million. Again, Liberty

Oilfield noted that there was an oversupply of frac services in the market. At the same time, the

Company claimed that it had strong demand for its services and that demand will remain high.

       69.    On February 5, 2020, Liberty Oilfield issued a press release announcing

disappointing results for the fourth quarter and full year of 2019. In particular, the Company

announced a quarterly loss of $0.15 per share compared to consensus estimates of only $0.04 per

share. Revenue was only $398 million, a decrease of 23% quarter-over-quarter. In contrast to

previous statements, Liberty Oilfield now admitted that there was a "substantial oversupply of

frac equipment." In the press release, the Company revealed that even while total frac stages



                                               25
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 26 of 34




increased, the additional efficiency of each fleet exasperated the oversupply within the fracking

services industry. In particular, the press release stated:

        The pricing dynamic entering into 2020 is challenging. Total industry frac stages
        in North America were up marginally year-over-year in 2019. However,
        efficiency gains across the industry have raised the number of frac stages
        completed by each fleet by 10% to 20%. which implies a decrease of at least 10%
        in the active frac fleets needed to meet demand. The slowing pace of frac activity
        led to progressively lower demand for frac fleets through the second half of 2019,
        resulting in pricing pressure on services. The substantial oversupply of frac
        equipment in the second half of 2019 was the pricing backdrop for 2020
        dedicated fleet negotiations.

        The supply of staffed fracturing fleets across the industry fell meaningfully in
        late 2019. While this trend will be helpful in the long term, we believe the
        impact of attrition has not yet supported an improvement in pricing for services
        at the start of 2020. There remains an oversupply of frac fleets in the market
        and we do not expect pricing to improve materially until supply of actively
        staffed frac equipment better balances with demand. Increased profitability will
        have to come from technology. increased efficiency and improved processes.

        (Emphasis added.)

         70.     The price of Liberty Oilfield’s securities has plummeted since the IPO. Liberty

Oilfield securities have traded significantly lower than the IPO price of $17.00 per share.

        71.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of Liberty Oilfield’s shares, Plaintiff and other Class members have

suffered significant losses and damages.

                       PLAINTIFF’S CLASS ACTION ALLEGATIONS

        72.     Plaintiff brings this action as a class action on behalf of all those who purchased

Liberty Oilfield securities pursuant and/or traceable to the Registration Statement (the “Class”).

Excluded from the Class are Defendants and their families, the officers and directors and

affiliates of Defendants, at all relevant times, members of their immediate families and their legal


                                                  26
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 27 of 34




representatives, heirs, successors or assigns and any entity in which Defendants have or had a

controlling interest.

        73.     The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class members is unknown to Plaintiff at this time

and can only be ascertained through appropriate discovery, Plaintiff believes that there are at

least thousands of members in the proposed Class. Record owners and other members of the

Class may be identified from records maintained by Liberty Oilfield or its transfer agent and may

be notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions.

        74.     Plaintiff’s claims are typical of the claims of the members of the Class, as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        75.     Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

        76.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

        a)      whether Defendants violated the Securities Act;

        b)      whether the Registration Statement contained false or misleading statements of

        material fact and omitted material information required to be stated therein; and

        c)      to what extent the members of the Class have sustained damages and the proper

        measure of damages.


                                                27
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 28 of 34




        77.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

                                                COUNT I
              Violations of Section 11 of the Securities Act Against All Defendants

        78.       Plaintiff incorporates all the foregoing by reference.

        79.       This Count is brought pursuant to §11 of the Securities Act, 15 U.S.C. §77k, on

behalf of the Class, against all Defendants.

        80.       The Registration Statement contained untrue statements of material facts, omitted

to state other facts necessary to make the statements made not misleading, and omitted to state

material facts required to be stated therein.

        81.       Defendants are strictly liable to Plaintiff and the Class for the misstatements and

omissions.

        82.       None of the Defendants named herein made a reasonable investigation or

possessed reasonable grounds for the belief that the statements contained in the Registration

Statement were true and without omissions of any material facts and were not misleading.

        83.       By reason of the conduct herein alleged, each Defendant violated or controlled a

person who violated §11 of the Securities Act.




                                                   28
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 29 of 34




          84.   Plaintiff acquired Liberty Oilfield securities pursuant to the Registration

Statement.

          85.   At the time of their purchases of Liberty Oilfield securities, Plaintiff and other

members of the Class were without knowledge of the facts concerning the wrongful conduct

alleged herein and could not have reasonably discovered those facts prior to the disclosures

herein.

          86.   This claim is brought within one year after discovery of the untrue statements

and/or omissions in the Offering that should have been made and/or corrected through the

exercise of reasonable diligence, and within three years of the effective date of the Offering. It is

therefore timely.

                                            COUNT II
           Violations of Section 12(a)(2) of the Securities Act Against All Defendants

          87.   Plaintiff incorporates all the foregoing by reference.

          88.   By means of the defective Prospectus, Defendants promoted, solicited, and sold

Liberty Oilfield securities to Plaintiff and other members of the Class.

          89.   The Prospectus for the IPO contained untrue statements of material fact, and

concealed and failed to disclose material facts, as detailed above. Defendants owed Plaintiff and

the other members of the Class who purchased Liberty Oilfield securities pursuant to the

Prospectus the duty to make a reasonable and diligent investigation of the statements contained

in the Prospectus to ensure that such statements were true and that there was no omission to state

a material fact required to be stated in order to make the statements contained therein not




                                                 29
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 30 of 34




misleading. Defendants, in the exercise of reasonable care, should have known of the

misstatements and omissions contained in the Prospectus as set forth above.

       90.     Plaintiff did not know, nor in the exercise of reasonable diligence could Plaintiff

have known, of the untruths and omissions contained in the Prospectus at the time Plaintiff

acquired Liberty Oilfield securities.

       91.     By reason of the conduct alleged herein, Defendants violated §12(a)(2) of the

Securities Act, 15 U.S.C. §77l(a)(2). As a direct and proximate result of such violations, Plaintiff

and the other members of the Class who purchased Liberty Oilfield securities pursuant to the

Prospectus sustained substantial damages in connection with their purchases of the shares.

Accordingly, Plaintiff and the other members of the Class who hold the securities issued

pursuant to the Prospectus have the right to rescind and recover the consideration paid for their

shares, and hereby tender their securities to Defendants sued herein. Class members who have

sold their securities seek damages to the extent permitted by law.

       92.     This claim is brought within one year after discovery of the untrue statements

and/or omissions in the Offering that should have been made and/or corrected through the

exercise of reasonable diligence, and within three years of the effective date of the Offering. It is

therefore timely.

                                         COUNT III
      Violations of Section 15 of the Securities Act Against the Individual Defendants

       93.     Plaintiff incorporates all the foregoing by reference.

       94.     This cause of action is brought pursuant to §15 of the Securities Act, 15 U.S.C.

§77o against all Defendants except the Underwriter Defendants.


                                                 30
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 31 of 34




       95.      The Individual Defendants were controlling persons of Liberty Oilfield by virtue

of their positions as directors or senior officers of Liberty Oilfield. The Individual Defendants

each had a series of direct and indirect business and personal relationships with other directors

and officers and major shareholders of Liberty Oilfield. The Company controlled the Individual

Defendants and all of Liberty Oilfield’s employees.

       96.     Liberty Oilfield and the Individual Defendants were culpable participants in the

violations of §§11 and 12(a)(2) of the Securities Act as alleged above, based on their having

signed or authorized the signing of the Registration Statement and having otherwise participated

in the process which allowed the IPO to be successfully completed.

       97.     This claim is brought within one year after discovery of the untrue statements

and/or omissions in the Offering that should have been made and/or corrected through the

exercise of reasonable diligence, and within three years of the effective date of the Offering. It is

therefore timely.


                                   PRAYER FOR RELIEF


       WHEREFORE, Plaintiff, on behalf of herself and the Class, prays for judgment and relief

as follows:

       A.      declaring this action to be a proper class action, designating Plaintiff as Lead

Plaintiff and certifying plaintiff as a class representative under Rule 23 of the Federal Rules of

Civil Procedure and designating plaintiff’s counsel as Lead Counsel;

       B.      awarding damages in favor of Plaintiff and the other Class members against all

defendants, jointly and severally, together with interest thereon;


                                                 31
Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 32 of 34




       C.       awarding Plaintiff and the Class reasonable costs and expenses incurred in this

action, including counsel fees and expert fees; and

       D.       awarding Plaintiff and other members of the Class such other and further relief as

the Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.



April 3, 2020                                Respectfully submitted,

                                             THE ROSEN LAW FIRM, P.A.

                                             /s/Phillip Kim
                                             Phillip Kim, Esq.
                                             275 Madison Ave., 40th Floor
                                             New York, NY 10016
                                             Tel: (212) 686-1060
                                             Fax: (212) 202-3827
                                             Email: pkim@rosenlegal.com

                                             Counsel for Plaintiff




                                                   32
         Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 33 of 34


Certification and Authorization of Named Plaintiff Pursuant
to Federal Securities Laws
The individual or institution listed below (the "Plaintiff") authorizes and, upon execution
of the accompanying retainer agreement by The Rosen Law Firm P.A., retains The Rosen
Law Firm P.A. to file an action under the federal securities laws to recover damages and
to seek other relief against Liberty Oilfield Services Inc.. The Rosen Law Firm P.A. will
prosecute the action on a contingent fee basis and will advance all costs and expenses.
The Liberty Oilfield Services Inc.. Retention Agreement provided to the Plaintiff is
incorporated by reference, upon execution by The Rosen Law Firm P.A.

 First name:          Marc
 Middle initial:
 Last name:           Joseph
 Address:
 City:
 State:
 Zip:
 Country:
 Facsimile:
 Phone:
 Email:

Plaintiff certifies that:

1. Plaintiff has reviewed the complaint and authorized its filing.
2. Plaintiff did not acquire the security that is the subject of this action at the direction
   of plaintiff's counsel or in order to participate in this private action or any other
   litigation under the federal securities laws.
3. Plaintiff is willing to serve as a representative party on behalf of a class, including
   providing testimony at deposition and trial, if necessary.
4. Plaintiff represents and warrants that he/she/it is fully authorized to enter into and
   execute this certification.
5. Plaintiff will not accept any payment for serving as a representative party on behalf
   of the class beyond the Plaintiff's pro rata share of any recovery, except such
   reasonable costs and expenses (including lost wages) directly relating to the
   representation of the class as ordered or approved by the court.
6. Plaintiff has made no transaction(s) during the Class Period in the debt or equity
   securities that are the subject of this action except those set forth below:

Acquisitions:

   Type of Security              Buy Date           # of Shares       Price per Share
   Common Stock                  05/21/2018         250               23.47


Sales:

   Type of Security              Sale Date          # of Shares       Price per Share

   Common Stock                  11/08/2019         250               9.02
      Case 1:20-cv-00946-STV Document 1 Filed 04/03/20 USDC Colorado Page 34 of 34




Certification for Marc Joseph (cont.)


7. I have not served as a representative party on behalf of a class under the federal
   securities laws during the last three years, except if detailed below. [ ]

I declare under penalty of perjury, under the laws of the
United States, that the information entered is accurate:               YES

By clicking on the button below, I intend to sign and execute
this agreement and retain the Rosen Law Firm, P.A. to
proceed on Plaintiff's behalf, on a contingent fee basis.              YES

Signed pursuant to California Civil Code Section 1633.1, et seq. - and the Uniform
Electronic Transactions Act as adopted by the various states and territories of the
United States.

Date of signing: 04/03/2020
